Citation Nr: 0911487	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  07-05 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
posttraumatic stress disorder (PTSD) with dysthymic disorder, 
claimed as depression with short-term memory loss, confusion, 
and fatigue.

2.  Entitlement to service connection for PTSD with dysthymic 
disorder, claimed as depression with short-term memory loss, 
confusion, and fatigue.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services




ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1961 to 
December 1964, and from February 1965 to March 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia.  

On her substantive appeal, the Veteran indicated that she 
desired a Board Hearing in Washington, D.C.  A November 2008 
letter from the Board notified her that the requested hearing 
had been scheduled for a date in January 2009.  The Veteran 
cancelled her appearance and has not requested that the 
hearing be rescheduled,  Therefore, her hearing request is 
deemed withdrawn.  See 38 C.F.R. § 20.702. 

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  In a June 2005 rating decision, the RO denied the 
Veteran's claim for service connection for PTSD with 
dysthymic disorder, claimed as depression with short-term 
memory loss, confusion, and fatigue; although properly 
notified of the denial, the Veteran failed to perfect an 
appeal.

3.  New evidence associated with the claims file since the 
June 2005 denial, when considered by itself or in connection 
with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for PTSD with dysthymic disorder, claimed 
as depression with short-term memory loss, confusion, and 
fatigue, and raises a reasonable possibility of 
substantiating the claim for service connection for PTSD with 
dysthymic disorder, claimed as depression with short-term 
memory loss, confusion, and fatigue.


CONCLUSIONS OF LAW

1.  The June 2005 RO rating decision that denied the 
Veteran's claim for service connection for PTSD with 
dysthymic disorder, claimed as depression with short-term 
memory loss, confusion, and fatigue, is final.  38 U.S.C.A. 
§ 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2008).

2.  As evidence received since the RO's June 2005 denial is 
new and material, the criteria for reopening the Veteran's 
claim for service connection for PTSD with dysthymic 
disorder, claimed as depression with short-term memory loss, 
confusion, and fatigue, are met.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and interpreted by the United States Court of 
Appeals for Veterans Claims (the Court).  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 20 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006)).  Given the determination reached in this 
decision, the Board is satisfied that adequate development 
has taken place and that there is a sound evidentiary basis 
for resolution of whether new and material evidence has been 
submitted to reopen the claim for service connection for PTSD 
with dysthymic disorder, claimed as depression with short-
term memory loss, confusion, and fatigue.

New and Material Evidence

In a June 2005 rating decision, the RO denied service 
connection for PTSD with dysthymic disorder, claimed as 
depression with short-term memory loss, confusion, and 
fatigue, finding that there was no military or civilian 
documentation of an alleged inservice sexual assault or of 
behavioral changes after the incident which could reasonably 
be expected from a person who had undergone a personal 
assault.  

Evidence of record included the Veteran's service treatment 
records which disclosed no complaints of, or treatment for, a 
psychological disorder.  A completed VA questionnaire 
concerning PTSD secondary to a personal assault also was 
submitted that detailed the Veteran's assertion that she was 
raped in the summer of 1963 by an unnamed sailor after she 
became ill at a dinner dance at an enlisted club; that she 
did not inform any civilian or military authorities of the 
incident for 40 years; that she experienced episodes of 
depression, panic attacks and over-eating as a result; and 
that she was never able to work full-time for others after 
being fired from a job in 1984.

Evidence of record also included VA outpatient treatment 
records dated from April 2002 to October 2004, which revealed 
treatment for a dysthymic disorder and PTSD as a result of 
military sexual trauma, including medication management and 
supportive individual and group psychotherapy.

Also submitted were private medical records of Dr. C.E.P., 
dated from December 2001 to September 2002, which showed 
treatment for depression; as well as a marriage certificate 
and divorce papers; private medical records from Arthritis 
Consultants of Tidewater, dated from August 2000 to April 
2004, and private medical records from Dr. M.G., dated in 
June 1994 and from May 1999 to October 2002, which pertain to 
other medical conditions; and various claims forms and 
written submissions by the Veteran.

Although notified of the June 2005 denial, the Veteran did 
not perfect an appeal of this determination.  As such, that 
decision is final as to the evidence then of record, and is 
not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The Veteran attempted to reopen her claim for service 
connection for PTSD with dysthymic disorder, claimed as 
depression with short-term memory loss, confusion, and 
fatigue, in March 2006.  This appeal arises from the RO's 
July 2006 denial of the Veteran's petition to reopen her 
claim.  

Regardless of the RO's actions, the Board must still 
determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a 
prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a) (2008).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  In this case, the last final denial of the claim 
was the June 2005 RO rating decision.  Furthermore, for 
purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

Evidence added to the claims file since the June 2005 RO 
denial includes: service personnel records; VA outpatient 
treatment records from various facilities, dated from August 
2004 to February 2008, which show continued treatment for a 
dysthymic disorder, major depression by history, and PTSD 
from military sexual trauma; lay statements from the 
Veteran's sister, former husband, and current husband 
concerning the Veteran's nighttime screaming, her depression, 
and her memory problems; a June 2006 signed statement from 
Dr. W.M., a staff physician at the Hampton VA Medical Center 
("VAMC"), wherein he explained his diagnosis of the 
Veteran; and various claims forms and written submissions by 
the Veteran and her representative.  

This evidence is "new" in that it was not previously before 
agency decision makers at the time of the June 2005 decision, 
and some of this evidence is not cumulative or duplicative of 
evidence previously considered.  Dr. W.M.'s signed statement 
dated in June 2006 is "material" evidence, as it 
constitutes evidence which, alone or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim, i.e., medical support 
for the veracity of the Veteran's undocumented inservice 
sexual assault.  Dr. W.M. reported that he based this support 
on her consistency in reporting the rape over time and to 
various individuals and because of her chronic depression 
since the incident.  Dr. W.M.'s evidence tends to support the 
existence of a possible nexus between the Veteran's current 
PTSD and her active military service.  Consequently, this 
evidence raises a reasonable possibility of substantiating 
the Veteran's claim for service connection for PTSD with 
dysthymic disorder, claimed as depression with short-term 
memory loss, confusion, and fatigue.

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for 
PTSD with dysthymic disorder, claimed as depression with 
short-term memory loss, confusion, and fatigue, are met.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence was submitted to reopen a claim of 
entitlement to service connection for PTSD with dysthymic 
disorder, claimed as depression with short-term memory loss, 
confusion, and fatigue; to this extent the appeal is allowed.


REMAND

As noted above, the provisions of the VCAA are applicable to 
this appeal.  The VCAA duty to assist requires that VA make 
reasonable efforts to assist the Veteran in obtaining 
evidence necessary to substantiate a disability compensation 
claim.  38 C.F.R. § 3.159.  A review of the record shows that 
the Veteran was notified of the VCAA duties to assist and of 
the information and evidence necessary to substantiate her 
claim for service connection for PTSD by correspondence dated 
in April 2006.  

Concerning the claim for service connection for PTSD which 
the Board has reopened (see discussion above), the Board 
notes that there is information in the claims file that the 
Veteran is in receipt of supplemental security income (SSI) 
benefits from the Social Security Administration (SSA).  This 
information is dated on the same date as the RO's issuance of 
its final adjudication in this matter.  There is no 
indication in the claims file that the RO ever attempted to 
obtain a copy of SSA's decision, the Veteran's SSA medical 
records, and any subsequent decisions or medical records.  

While SSA records are not controlling for VA determinations, 
they may be "pertinent" to VA claims.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 
Vet. App. 412 (1991).  Hence, when VA is put on notice of the 
existence of SSA records, as here, it must seek to obtain 
those records before proceeding with the appeal.  See 
Murincsak; see also Masors v. Derwinski, 2 Vet. App. 180 
(1992).  Thus, the Board finds that the AMC/RO should obtain 
and associate with the claims file a copy of SSA's 
determination on the Veteran's claim, as well as copies of 
all medical records underlying that determination, following 
the current procedures prescribed in 38 C.F.R. § 3.159(c) 
with respect to requesting records from Federal facilities.

The AMC/RO also should obtain and associate with the claims 
file all outstanding VA records.  The claims file reflects 
that the Veteran has received outpatient medical treatment 
from the Richmond VA Medical Center ("VAMC") and the VA 
Virginia Beach clinic; however, as the claims file only 
includes records from the Richmond facility dated up to 
January 2008 and only includes records from the Virginia 
Beach clinic dated up to February 2008, any additional 
records from those facilities should be obtained.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain from the 
Social Security Administration (SSA) the 
records pertinent to the Veteran's claim 
for Social Security SSI benefits as well 
as the medical records relied upon 
concerning that claim.  If medical 
evidence utilized in processing such claim 
is not available, that fact should be 
documented by SSA and such notice entered 
in the claims folder.  Any subsequent 
disability determinations, as well as the 
records upon which those determinations 
were made, should also be requested.

2.  The AMC/RO should contact the Veteran 
and her representative and obtain the 
names, addresses and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, who treated the Veteran for 
her PTSD, and whose records are not found 
within the claims file.  Of particular 
interest are any outstanding records of 
evaluation and/or treatment of this 
disorder from the Richmond VAMC, for the 
period from January 2008 to the present, 
and from the VA clinic in Virginia Beach, 
for the period from February 2008 to the 
present.  After the Veteran has signed the 
appropriate releases, those records not 
already associated with the claims folder 
should be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the AMC/RO cannot obtain records 
identified by the Veteran, a notation to 
that effect should be inserted in the 
file.  The Veteran and her representative 
are to be notified of unsuccessful efforts 
in this regard, in order to allow them the 
opportunity to obtain and submit those 
records for VA review.

3.  After completion of the above and any 
additional development deemed necessary, 
the issue of entitlement to service 
connection for PTSD with dysthymic 
disorder, claimed as depression with 
short-term memory loss, confusion, and 
fatigue, should be reviewed.  If any 
benefit sought remains denied, the Veteran 
and her representative should be furnished 
a supplemental statement of the case and 
be afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


